Citation Nr: 1446975	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He received the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at an October 25, 2013, travel board hearing held at the RO.  A transcript has been associated with his claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks automobile or adaptive equipment due to his service connected disabilities.  He states that his service connected bilateral peripheral neuropathy of the lower extremities and bilateral cold weather injury to the feet necessitate such equipment.

The Veteran testified before the Board in October 2013.  While he stated that he would obtain outstanding treatment records from Dr. W. and Toomey Hospital, no such records have been associated with his claims file.  Accordingly, remand is necessary in order for them to be obtained.

The Veteran also testified that his right foot and leg disability has also increased in severity.  Therefore, a new examination is necessary.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, obtain any outstanding treatment records, to specifically include records from Dr. W. and Toomey Hospital.  

2.  Provide the Veteran with a VA examination, with an appropriate examiner or examiners, to determine the extent of his service-connected disabilities in regard to his automobile equipment claim.

The Veteran is service-connected, inter alia, for diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and bilateral cold weather injury and tinea of the feet.  

The claims file and all records on Virtual VA should be made available to the examiner(s), and it should be noted in the report or in an addendum that the claims file and Virtual VA records have been reviewed.

It should be indicated whether service-connected disabilities result in (a) loss of use of one or both of his feet; (b) loss of use of one or both of his hands; (c) loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (d) loss of use of one lower extremity together with residuals of organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (e) loss of use of one lower extremity together with the loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In providing answers to the above questions, the examiner is advised that the term "loss of use" is defined as that condition where no effective function remains other than that which would be "equally well served by an amputation stump at the site of election" below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the "act of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis."  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



